                 Case 2:20-cv-00661-JCC Document 25 Filed 09/09/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MARK GERMACK DDS, individually and on                 CASE NO. C20-0661-JCC
      behalf of all others similarly situated,
10
                                                            MINUTE ORDER
11                            Plaintiff,
                 v.
12
      THE DENTISTS INSURANCE COMPANY,
13
                              Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ joint status report (Dkt. No. 24). On
19   July 7, 2020, the Court stayed the case pending the Judicial Panel on Multidistrict Litigation’s
20   decision whether to consolidate this matter with other cases throughout the country. (Dkt. No.
21   23.) The Panel elected to deny transfer. (Dkt. No. 24-1.) Accordingly, it is so ORDERED that the
22   stay on this matter be lifted. Further, consistent with the parties’ request, the Clerk is
23   DIRECTED to re-note Defendant’s pending motion to Dismiss and Strike All Class Action
24   Claims in Plaintiff’s Complaint (Dkt. No. 11) to September 9, 2020 for the Court’s
25   consideration.
26          //


     MINUTE ORDER
     C20-0661-JCC
     PAGE - 1
            Case 2:20-cv-00661-JCC Document 25 Filed 09/09/20 Page 2 of 2




 1        DATED this 9th day of September 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0661-JCC
     PAGE - 2
